—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated April 18, 1995, as granted its motion to amend its complaint conditioned upon payment of the sum of $500 to the defendant PCM Development Company.
Ordered that the order is affirmed insofar as appealed from, with costs.
In light of the plaintiff’s delay in seeking the amendment, it was not an improvident exercise of discretion to condition the granting of the plaintiff’s motion to amend its complaint upon the payment to the defendant of $500 in costs (see, CPLR 3025). O’Brien, J. P., Thompson, Joy and Goldstein, JJ., concur.